
	

114 S767 IS: Let Seniors Work Act of 2015
U.S. Senate
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 767
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2015
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To eliminate the payroll tax for individuals who have attained retirement age, to amend title II of
			 the Social Security Act to remove the limitation upon the amount of
			 outside income which an individual may earn while receiving benefits under
			 such title, and for other purposes.
	
	
		
			1.
			Short
			 title
 This Act may be cited as the Let Seniors Work Act of 2015.
		
			2.
			Elimination of
			 payroll tax for individuals who have attained retirement age
			
				(a)
				In
			 general
 Section 230 of the Social Security Act (42 U.S.C. 430) is amended—
				
					(1)
 in subsection (a), by striking subsection (b) or (c) and inserting subsection (b), (c), or (e),
				
					(2)
 in subsection (b), by striking subsection (c) and inserting subsections (c) and (e), and
				
					(3)
 by adding at the end the following new subsection:
					
						
							(e)
 Notwithstanding any other provision of law, the contribution and benefit base determined under this section for any calendar year after 2015 for any individual who has attained retirement age (as defined in section 216(l)(1)) shall be reduced to zero.
						.
				
				(b)
				Effective
			 date
 The amendments made by this section shall apply to remuneration paid in any calendar year after 2015.
			
			3.
			Repeal of
			 provisions relating to deductions on account of work
			
				(a)
				In
			 general
 Subsections (b), (c)(1), (d), (f), (h), (j), and (k) of section 203 of the Social Security Act (42 U.S.C. 403) are repealed.
			
				(b)
				Conforming
			 amendments
 Section 203 of such Act (as amended by subsection (a)) is further amended—
				
					(1)
 in subsection (c), by redesignating such subsection as subsection (b), and—
					
						(A)
 by striking Noncovered Work Outside the United States or in the heading;
					
						(B)
 by redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively;
					
						(C)
 by striking For purposes of paragraphs (2), (3), and (4) and inserting For purposes of paragraphs (1), (2), and (3); and
					
						(D)
 by striking the last sentence;
					
					(2)
 in subsection (e), by redesignating such subsection as subsection (c), and by striking subsections (c) and (d) and inserting subsection (b);
				
					(3)
 in subsection (g), by redesignating such subsection as subsection (d), and by striking subsection (c) each place it appears and inserting subsection (b); and
				
					(4)
 in subsection (l), by redesignating such subsection as subsection (e), and by striking subsection (g) or (h)(1)(A) and inserting subsection (d).
				
			4.
			Additional
			 conforming amendments
			
				(a)
				Provisions
			 relating to benefits terminated upon deportation
 Section 202(n)(1) of the Social Security Act (42 U.S.C. 402(n)(1)) is amended by striking Section 203 (b), (c), and (d) and inserting Section 203(b).
			
				(b)
				Provisions
			 relating to exemptions from reductions based on early retirement
				
					(1)
 Section 202(q)(5)(B) of such Act (42 U.S.C. 402(q)(5)(B)) is amended by striking section 203(c)(2) and inserting section 203(b)(1).
				
					(2)
 Section 202(q)(7)(A) of such Act (42 U.S.C. 402(q)(7)(A)) is amended by striking deductions under section 203(b), 203(c)(1), 203(d)(1), or 222(b) and inserting deductions on account of work under section 203 or deductions under section 222(b).
				
				(c)
				Provisions
			 relating to exemptions from reductions based on disregard of certain
			 entitlements to child’s insurance benefits
				
					(1)
 Section 202(s)(1) of such Act (42 U.S.C. 402(s)(1)) is amended by striking paragraphs (2), (3), and (4) of section 203(c) and inserting paragraphs (1), (2), and (3) of section 203(b).
				
					(2)
 Section 202(s)(3) of such Act (42 U.S.C. 402(s)(3)) is amended by striking The last sentence of subsection (c) of section 203, subsection (f)(1)(C) of section 203, and subsections and inserting Subsections.
				
				(d)
				Provisions
			 relating to suspension of aliens' benefits
 Section 202(t)(7) of such Act (42 U.S.C. 402(t)(7)) is amended by striking Subsections (b), (c), and (d) and inserting Subsection (b).
			
				(e)
				Provisions
			 relating to reductions in benefits based on maximum
			 benefits
 Section 203(a)(3)(B)(iii) of such Act (42 U.S.C. 403(a)(3)(B)(iii)) is amended by striking and subsections (b), (c), and (d) and inserting and subsection (b).
			
				(f)
				Provisions
			 relating to penalties for misrepresentations concerning earnings for
			 periods
			 subject to deductions on account of work
 Section 208(a)(1)(C) of such Act (42 U.S.C. 408(a)(1)(C)) is amended by striking under section 203(f) of this title for purposes of deductions from benefits and inserting under section 203 for purposes of deductions from benefits on account of work.
			
				(g)
				Provisions
			 taking into account earnings in determining benefit computation
			 years
 Clause (I) in the next to last sentence of section 215(b)(2)(A) of such Act (42 U.S.C. 415(b)(2)(A)) is amended by striking no earnings as described in section 203(f)(5) in such year and inserting no wages, and no net earnings from self-employment (in excess of net loss from self-employment), in such year.
			
				(h)
				Provisions
			 relating to rounding of benefits
 Section 215(g) of such Act (42 U.S.C. 415(g)) is amended by striking and any deduction under section 203(b).
			
				(i)
				Provisions
			 relating to earnings taken into account in determining substantial gainful
			 activity of blind individuals
 The second sentence of section 223(d)(4)(A) of such Act (42 U.S.C. 423(d)(4)(A)) is amended by striking if section 102 of the Senior Citizens Right to Work Act of 1996 had not been enacted and inserting the following: if the amendments to section 203 made by section 102 of the Senior Citizens Right to Work Act of 1996 and by the Let Seniors Work Act of 2015 had not been enacted.
			
				(j)
				Provisions
			 defining income for purposes of SSI
 Section 1612(a) of such Act (42 U.S.C. 1382a(a)) is amended—
				
					(1)
 by striking as determined under section 203(f)(5)(C) in paragraph (1)(A) and inserting as defined in the last two sentences of this subsection; and
				
					(2)
 by adding at the end (after and below paragraph (2)(H)) the following:
					
						For
				purposes of paragraph (1)(A), the term wages means wages as
				defined in section 209, but computed without regard to the
			 limitations as to
				amounts of remuneration specified in paragraphs (1), (6)(B),
			 (6)(C), (7)(B),
				and (8) of section 209(a). In making the computation under the
			 preceding
				sentence, (A) services which do not constitute employment as
			 defined in section
				210, performed within the United States by an individual as an
			 employee or
				performed outside the United States in the active military or naval
			 services of
				the United States, shall be deemed to be employment as so defined
			 if the
				remuneration for such services is not includible in computing the
			 individual's
				net earnings or net loss from self-employment for purposes of title
			 II, and (B)
				the term wages shall be deemed not to include (i) the amount of
				any payment made to, or on behalf of, an employee or any of his or
			 her
				dependents (including any amount paid by an employer for insurance
			 or
				annuities, or into a fund, to provide for any such payment) on
			 account of
				retirement, or (ii) any payment or series of payments by an
			 employer to an
				employee or any of his or her dependents upon or after the
			 termination of the
				employee’s employment relationship because of retirement after
			 attaining an age
				specified in a plan referred to in section 209(a)(11)(B) or in a
			 pension plan
				of the
				employer..
				
				(k)
				Repeal of
			 deductions on account of work under the Railroad Retirement Program
				
					(1)
					In
			 general
 Section 2 of the Railroad Retirement Act of 1974 (45 U.S.C. 231a) is amended—
					
						(A)
 by striking subsection (f); and
					
						(B)
 by striking subsection (g)(2) and by redesignating subsection (g)(1) as subsection (g).
					
					(2)
					Conforming
			 amendments
					
						(A)
 Section 3(f)(1) of such Act (45 U.S.C. 231b(f)(1)) is amended in the first sentence by striking before any reductions under the provisions of section 2(f) of this Act,.
					
						(B)
 Section 4(g)(2) of such Act (45 U.S.C. 231c(g)(2)) is amended—
						
							(i)
 in clause (i), by striking shall, before any deductions under section 2(g) of this Act, and inserting shall; and
						
							(ii)
 in clause (ii), by striking any deductions under section 2(g) of this Act and before.
						5.Effective
 dateThe amendments and repeals made by sections 3 and 4 of this Act shall apply with respect to taxable years ending on or after the date of the enactment of this Act.
